NO. 12-11-00325-CR

                       IN THE COURT OF APPEALS

          TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS
GALIN DRAKE TRIMBLE,                             §            APPEAL FROM THE 114TH
APPELLANT

V.                                               §           JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                         §           SMITH COUNTY, TEXAS

                                  MEMORANDUM OPINION
       Galin Drake Trimble appeals from his conviction for the state jail felony offense of
tampering with a government record. In his sole issue on appeal, Appellant contends that the trial
court erred in its assessment of court costs against him. We modify the judgment of the trial
court, and affirm as modified.


                                          BACKGROUND
       In 2009, Appellant was charged by information with the state jail felony offense of
tampering with a government record. Appellant entered a plea of “guilty” to the information
pursuant to an agreed punishment recommendation that he be placed on community supervision.
In accordance with the agreement, the trial court sentenced Appellant to two years of confinement
in a state jail facility, suspended for a three year community supervision period.
       In 2011, the State filed an application to revoke Appellant’s community supervision. The
State’s motion alleged that Appellant (1) failed to report for a status hearing, (2) used or consumed
marijuana, (3) used or consumed cocaine, (4) failed to pay supervision fees, (5) failed to pay court
costs, (6) failed to pay a Crimestoppers fee, and (7) failed to pay a fee for the preparation of a
presentence investigation report. Appellant pleaded “true” to each allegation in the State’s
motion to revoke. At the hearing on the motion, the trial court found the allegations in the State’s
motion to be true, revoked Appellant’s community supervision, and sentenced Appellant to fifteen
months of confinement in a state jail facility. This appeal followed.


                                              COSTS
       In his sole issue, Appellant contends that the trial court erred in calculating the applicable
court costs by imposing court costs for a presentence investigation report that was never prepared.
       Court costs are compensatory in nature, that is, a “nonpunitive recoupment of the costs of
judicial resources expended in connection with the trial of the case.” Weir v. State, 278 S.W.3d
364, 366 (Tex. Crim. App. 2009). Court costs do not alter the range of punishment to which the
defendant is subject, or the number of years assessed, and therefore need not be orally pronounced
or incorporated by reference in the judgment to be effective. Id. at 367. In appropriate cases, we
may review the trial court’s assessment of costs. See Armstrong v. State, 340 S.W.3d 759, 767
(Tex. Crim. App. 2011).
       One of the conditions of Appellant’s community supervision required him to pay a $100.00
fee to the Smith County Supervision and Corrections Department for the preparation of a
presentence investigation report.    However, the record reflects that Appellant waived the
preparation of that report, and none was ever prepared. The trial court nevertheless assessed that
fee against Appellant. Consequently, there is insufficient evidence to support the assessment of
that cost. The State concedes error and joins in Appellant’s request. Accordingly, we sustain
Appellant’s sole issue.


                                           DISPOSITION
       We have sustained Appellant’s sole issue. Since we can determine the correct amount of
costs from the face of the record, we modify the judgment of the trial court to reduce the amount of
court costs assessed against Appellant by $100.00 so that the judgment reflects an assessment of
costs in the total amount of $520.00. See TEX. R. APP. P. 43.2(b). We affirm as modified.




                                                 2
                                                                BRIAN HOYLE
                                                                  Justice



Opinion delivered November 30, 2012.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                               (DO NOT PUBLISH


                                                           3
                                  COURT OF APPEALS
             TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                            JUDGMENT
                                          NOVEMBER 30, 2012


                                         NO. 12-11-00325-CR

                                      GALIN DRAKE TRIMBLE,
                                             Appellant
                                                V.
                                       THE STATE OF TEXAS,
                                             Appellee

  _____________________________________________________________________________
                        Appeal from the 114th Judicial District Court
                      of Smith County, Texas. (Tr.Ct.No.114-0092-11)
  _____________________________________________________________________________

                        THIS CAUSE came on to be heard on the appellate record and the briefs filed
herein; and the same being inspected, it is the opinion of this court that the judgment of the trial court
below should be modified and, as modified, affirmed.
                        It is therefore ORDERED, ADJUDGED and DECREED that the judgment of
the trial court below be modified by reducing the amount of court costs assessed against Appellant by
$100.00 so that the judgment reflects an assessment of costs in the total amount of $520.00; and as
modified, the judgment of the trial court is affirmed; and that this decision be certified to the trial
court below for observance.
                        Brian Hoyle, Justice.
                       Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.